DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-30 are objected to because of the following informalities:  the ASTM method designated as ASTM D6866-10 is a positively claimed method standard in claims 1, 10, 18 and 25, however the method itself has not been defined in the instant specification.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828) and Coulter et al. (US 2011/0215017) as evidenced by Hird et al. (US 2007/0219521).

i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the from about 10-50% [0055] as determined using ASTM D6866 as set forth in [0021].
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
The difference between Chester and claim 1 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine (cl. 3) as set forth in [0047].

Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.
Additionally, Schmidt et al. (hereinafter “Schmidt”) discloses a method of manufacturing an absorbent article that allows a user to customize the diaper as desired.	Schmidt teaches that the diaper may be customized to exclude lotion as set forth in [0028]. 
It is also noted that paraben is an ingredient normally found in lotions and thus would not be expected to be present in the absence of lotion.
It would have been obvious to one of ordinary skill in the art to eliminate lotion, and thus paraben, from the article of Chester in order to provide a specific product that caters to the need of the user as taught by Schmidt in [0023] and to provide an eco-friendly article as taught by Chester in [0047].



With respect to the inclusion of a package, Coulter et al’ (hereinafter “Coulter”) teaches an array of personal care packages that include both a carton (cl. 5) and a polymeric bag (cl. 6) for packaging [0055] in order to offer a convenient system to a consumer [0002]. Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird et al. in [0100].
The difference between Chester modified and claim 9 is the provision that the package includes a communication conveying specific information.
Coulter discloses a package comprising a communication as set forth in [0054].
It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the communication as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already been set forth by the prior art. The modification of the specific information being presented is within the level of ordinary skill in the art.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chester modified and further in view of Dennis et al. (US 2009/0204090).
With respect to claim 2, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester modified and claim 2 is the explicit recitation that the topsheet comprises a plurality of embossments. 
Dennis et al. (hereinafter “Dennis”) teaches a topsheet comprises a plurality of embossments as set forth in [0228].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with an embossed topsheet as taught by Dennis because the use of such is well known in the art to direct bodily exudate and maintain the liquid in the structure while providing a comfortable and non-irritating surface next to the body as taught by Dennis in [0228].
Furthermore, Coulter recognizes Dennis as an exemplary absorbent article as set forth in [0001].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828 and Coulter et al. (US 2011/0215017) as evidenced by Hird et al. (US 2007/0219521)  and also further in view of Kaiser et al. (US 2013/0018339).

The difference between Chester modified and claim 4 is the explicit recitation that the articles comprise bleached cellulosic fibers. 
Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles that include bleached cellulosic fibers as set forth in [0004].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828) and Coulter et al. (US 2011/0215017) as evidenced by Hird et al. (US 2007/0219521) and also further in view of Jennewein et al. (US 2016/0101003)
With respect to claim 7, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester modified and claim 4 is the explicit recitation that the corewrap includes a channel wherein opposing surface are joined together so that there is little to no absorbent material within the channel.

It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with channels as taught by Jennewein in order to improve the flexibility of the core and to reduce the risk of fluid leakages as taught by Jennewein in [0119] and [0121].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828 and Coulter et al. (US 2011/0215017) as evidenced by Hird et al. (US 2007/0219521) and also further in view of Solazzo et al. (US 2012/0206265).
With respect to claims 10 and 17, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester modified and claim 8 is the provision that the package includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver. 
Solazzo et al. (hereinafter “Solazzo”) teaches an absorbent article that includes a sensor system that is capable of sensing presence of bodily exudates within the 
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with sensor system as taught by Solazzo in order to alert a caregiver to a soiled garment for changing in order to avoid undesirable results of keeping a soiled diaper next to the skin as taught by Solazzo in [0002].
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view of Schmidt et al. (US 2016/0350828).
With reference to claims 10-11, 18-19 and 25-26, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet (30);
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).

Chester also provides a corewrap for containing the absorbent material [0075] where the corewrap is formed of the high bio-based material [0079] using ASTM D6866 [0021] within the claimed range as set forth in [0034].
Likewise, Chester provides an elasticated component comprising a material layer in conjunction with a plurality of strands [0100] where the material layer (topsheet (cl. 18 and cl. 25) /or backsheet) being composed of i bio-based content [0051] wherein the from about 10-50% [0055] as determined using ASTM D6866 as set forth in [0021].
The difference between Chester and claims 10, 18 and 25 is the provision that absorbent articles are free of fragrance, lotion and paraben.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway teaches a hypoallergenic absorbent article that is free of fragrance and chlorine (cl. 11, 19 and 26) as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article 
Additionally, Schmidt et al. (hereinafter “Schmidt”) discloses a method of manufacturing an absorbent article that allows a user to customize the diaper as desired.	Schmidt teaches that the diaper may be customized to exclude lotion as set forth in [0028]. 
It is also noted that paraben is an ingredient normally found in lotions and thus would not be expected to be present in the absence of lotion.
It would have been obvious to one of ordinary skill in the art to eliminate lotion, and thus paraben, from the article of Chester in order to provide a specific product that caters to the need of the user as taught by Schmidt in [0023] and to provide an eco-friendly article as taught by Chester in [0047].
The difference between Chester modified and claims 17 and 30 is the provision that the package includes a communication conveying specific information.
Coulter discloses a package comprising a communication as set forth in [0054].
It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the communication as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already .
Claims 12, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828) and also further in view of Kaiser et al. (US 2013/0018339).
With respect to claim 12, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 10.
The difference between Chester modified and claim 10 is the explicit recitation that the articles comprise bleached cellulosic fibers. 
Kaiser teaches absorbent articles that include bleached cellulosic fibers as set forth in [0004].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].
As to claims 20 and 27, see the rejection of claim 12.
Claims 13-14, 21-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683)  and further in view  of Schmidt et al. (US 2016/0350828) and Coulter et al. (US 2011/0215017) as evidenced by Hird et al. (US 2007/0219521).

Coulter teaches an array of personal care packages that include both a carton (cl. 13) and a polymeric bag (cl. 14) for packaging [0055] in order to offer a convenient system to a consumer [0002]. Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird et al. in [0100].
As to claims 21-22 and 28-29, see the rejection of claims 13-14.
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view  of Schmidt et al. (US 2016/0350828) and also further in view of Jennewein et al. (US 2016/0101003)
With respect to claim 15, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 10.
The difference between Chester modified and claim 4 is the explicit recitation that the corewrap includes a channel wherein opposing surface are joined together so that there is little to no absorbent material within the channel.

It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with channels as taught by Jennewein in order to improve the flexibility of the core and to reduce the risk of fluid leakages as taught by Jennewein in [0119] and [0121].
As to claim 23, see the rejection of claim 15.
Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and further in view of Schmidt et al. (US 2016/0350828) and also further in view of Solazzo et al. (US 2012/0206265).
With respect to claim 16, Chester modified teaches the invention substantially as claimed as set forth in the rejection of claim 10.
The difference between Chester modified and claim 16 is the provision that the package includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver. 

It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with sensor system as taught by Solazzo in order to alert a caregiver to a soiled garment for changing in order to avoid undesirable results of keeping a soiled diaper next to the skin as taught by Solazzo in [0002].
As to claim 24, see the rejection of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perry et al. (US 2014/0093697) is cited to show that knowledge in the art that cotton seeds should be harvested prior to further treatment to produce fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781